Title: From George Washington to Major General Alexander McDougall, 1 April 1779
From: Washington, George
To: McDougall, Alexander


Dear sir
Head Quarters Middlebrook 1st April 1779.
Be pleased upon the receipt of this to order Colonel Malcoms and late Pattons Regiments to march as soon as possible to the Minisink settlement, and upon their arrival there to take their orders from General Hand, or the commanding officer. Their most expiditious route will be to New Windsor by water, and from thence across to Minisink, which is not more than 40 miles.
When the corps march, let an offic[e]r belonging to one of them, come down to me with exact returns of the strength of each. I shall have occasion to send him up to Minisink with dispatches. I am sir, your most hble servt
Go: Washington
